DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 123 781.2, filed on 9/26/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US-20180075583-A1, hereinafter Hayasaka), in view of Yamaguchi et al. (US-20170221196-A1, hereinafter Yamaguchi)

Regarding Claim 14, Hayasaka teaches an optical observation system (Hayasaka, Fig. 1 Optical Image Processing System) comprising:
(Hayasaka, Paragraph [0024], [0476], as a three-dimensional coordinate system that defines a position in the real space (real space point), a three-dimensional coordinate system. Actual image obtained by picking up an image of a predetermined image pickup object using an actual optical lens);
an illumination device to illuminate the three-dimensional observation object with  illumination light having an intensity distribution (Hayasaka, Paragraph [0260], [0053], A of FIG. 13 depicts an example of light intensity of an image pickup object. FIG. 40 is a view schematically depicting a PSF intensity distribution generated by the emulation lens information generation section 37);
a topography ascertainment device to ascertain a topography of the three-dimensional observation object (Hayasaka, Paragraph [0625], a ray emitted from the point light source as an incident vector, a cross point between the incident vector and a refractive surface <read on topography> at the most image pickup object side of the emulation lens is calculated); and
Hayasaka does not explicitly disclose but Yamaguchi teaches a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution (Yamaguchi, Paragraph [0015], three-dimensionally shaped conductive film having a three-dimensionally shaped wiring pattern <read on three-dimensional observation object> is superposed on a planar or the same three-dimensionally shaped display surface of the display unit of the display device and is used; [0326], it is preferable that the captured image is subjected to shading correction.  [0020], acquiring luminance image data <read on image brightness> of projected pixel array patterns of respective colors of a plurality of colors of the display unit by projecting the pixel array patterns of the respective colors on the same plane; calculating a first peak frequency and a first peak intensity of a plurality of first spectrum [0320], [0321], Fig. 37 shows an image of a portion, which is three-dimensionally closest to the plane at the center of the display surface of the three-dimensionally shaped display unit; Fig. 37 Measure Luminance, Normalize luminance on the basis of display resolution and area <read on topography> [0057], converting normalized luminance data from the pixel array patterns to the projected pixel array patterns, where the normalized luminance data is obtained by normalizing the luminance image data obtained by converting captured image data of the colors, which is obtained by capturing images of the pixel array patterns of the respective colors displayed on a display screen of the display unit, into luminance values, when the light beams with the plurality of colors are separately emitted).
Yamaguchi and Hayasaka are analogous since both of them are dealing with shading correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image. Yamaguchi provided a way of image correction by tracking and 	Regarding Claim 15, the combination of Hayasaka and Yamaguchi teaches the invention in claim 14.
The combination further teaches wherein the illumination apparatus facilitates an illumination of the three-dimensional observation object with a predetermined inhomogeneous intensity profile of the intensity distribution, which at least in part causes the inhomogeneity in the image brightness  (Yamaguchi, Paragraph [0019], projecting the wiring patterns of the two wiring portions having three-dimensional shapes on a plane perpendicular to a point of view <read on three-dimensional observation object> , obtaining transmittance image data of a regular wiring pattern; acquiring luminance image data  <read on image brightness> of projected pixel array patterns of respective colors of a plurality of colors of the display unit; selecting moires having frequencies equal to or less than a frequency threshold value and intensities equal to or greater than a first intensity threshold value defined on the basis of a display resolution of the display unit; the combined wiring pattern of which the calculated indicator of evaluation of the moires is equal to or less than a predetermined value <read on predetermined inhomogeneous intensity>).

Regarding Claim 16, the combination of Hayasaka and Yamaguchi teaches the invention in claim 14.
The combination further teaches wherein the shading correction device is configured to ascertain correction factors for a brightness of pixels or for the brightness of pixel groups in the digital image of the three-dimensional observation object (Hayasaka, Paragraph [0052], This electrode-driving allows a display-signal-corresponding gradation voltage to be applied to a corresponding pixel region, thereby making it possible to control the response of the liquid crystal in the pixel region <read on pixel groups in the digital image>; [0398], when a corresponding pixel of the low luminance picked up image Ub corresponding to a noticed pixel of the standard luminance picked up image Uc is to be detected, the parallax registered in the parallax map of the standard luminance picked up image Uc is corrected).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 14 but as a method and the combination of Hayasaka and Yamaguchi teaches all the limitations as of Claim 14. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 15 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Claims 4, 5, 6, 8, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US-20180075583-A1, hereinafter Hayasaka), in view of Yamaguchi et al. (US-20170221196-A1, hereinafter Yamaguchi) as applied to Claim 1, 14 above respectively, further in view of Arnold et al. (US-20180285673-A1, hereinafter Arnold)

Regarding Claim 17, the combination of Hayasaka and Yamaguchi teaches the shading correction invention in claim 16.
The combination does not explicitly disclose but Arnold teaches wherein: the shading correction device is configured to ascertain an inverse of the intensity distribution of the illumination light within a virtual plane (Arnold, Paragraph [0115], According to the inverse square law of light, intensity is inversely proportional to the square of the distance from a light source. Thus, in an embodiment, the device is calibrated such that the intensity of light received by the sensors 7 is combined with data relating to the light illumination spatial encoding pattern to calculate the position of the object in 3-D space),
a position and an orientation of the virtual plane relative to the three-dimensional observation object is known (Arnold, Paragraph [0106], The calculations performed by processor 113 may comprise calculations relating to, for example, the presence or otherwise of an object, position, size, velocity (in ID, 2D or 3D), angle or orientation, contact with a surface, size of contact area with a surface,), and 
the shading correction device is configured to calculate the correction factors based on a projection of the inverse of the intensity distribution, formed within the virtual plane, on the topography of the three-dimensional observation object (Arnold, Paragraph [0246], [0251] based on stored information relating to the identified typical shape, associate surface and/or material properties with the identified shape to compensate the sensed value with a related correction ratio or curve or look up table based on the surface and/or material properties the shape has been associated with. If the small object is a part of a large object <read on three-dimensional observation object> then the distance of the small object can be estimated or determined by detecting a maximum signal intensity originating from the large object (this maximum signal intensity is assumed to originate from a sensing volume wholly filled by the large object) and use the so detected signal value for estimating the distance, say by using the inverse square law).
Arnold and Hayasaka are analogous since both of them are dealing with correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image. Arnold provided a way of image correction by using inverse intensity distribution based on the initial position and orientation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate inverse intensity tracking for image correction taught by Arnold into modified invention of Hayasaka such that when preparing the image 

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 5, the combination of Hayasaka, Yamaguchi and Arnold teaches the shading correction invention in claim 4.
The combination further teaches further comprising: ascertaining the intensity distribution of the illumination light within the virtual plane by a calibration measurement (Hayasaka, Paragraph [0121],  [0273], the luminance of a picked up image outputted when light of the light intensity is received by the camera unit. [0617], intensity distribution differs depending upon the image height of the image formation position, namely, upon the position on the plane of the virtual sensor. The calibration data acquisition section 32 acquires a distortion value and a shading coefficient of the optical lens of each of the camera units 21).

Regarding Claim 6, the combination of Hayasaka, Yamaguchi and Arnold teaches the shading correction invention in claim 4.
The combination further teaches further comprising: calculating the intensity distribution of the illumination light within the virtual plane (Hayasaka, Paragraph  [0617], intensity distribution differs depending upon the image height of the image formation position, namely, upon the position on the plane of the virtual sensor. The calibration data acquisition section 32 acquires a distortion value and a shading coefficient of the optical lens of each of the camera units 21) by taking account of an emission characteristic of a light source emitting the illumination light and the position and optionally the orientation of the light source emitting the illumination light relative to the virtual plane (Hayasaka, Paragraph [0007], a plurality of information points that are a plurality of positions of part of a plane of the virtual sensor and defines rays that pass the emulation lens).

Regarding Claim 8, the combination of Hayasaka, Yamaguchi and Arnold teaches the shading correction invention in claim 4.
The combination further teaches normalizing the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object (Arnold, Paragraph [0115], According to the inverse square law of light, intensity is inversely proportional to the square of the distance from a light source. Thus, in an embodiment, the device is calibrated such that the intensity of light received by the sensors 7 is combined with data relating to the light illumination spatial encoding pattern to calculate the position of the object in 3-D space; [0232], For the present embodiment's purposes, the inverse square law can be normalized and simplified).
As explained in rejection of claim 1, the obviousness for combining of inverse of intensity distribution of Arnold into Hayasaka is provided above.

Regarding Claim 12, the combination of Hayasaka and Yamaguchi teaches the invention in claim 1.
The combination does not explicitly disclose but Arnold teaches wherein the topography of the three-dimensional observation object, a spatial position and an orientation of the at least one image sensor (Arnold, Paragraph [0091], FIG. 19 shows a system 1011 for determining the position and/or shape of an object according to an embodiment. The system comprises light emitting means 2 which emit light, overlapping spatial encoding pattern structuring means 103 which structure the spatial encoding patterns of light emitted from the light emitting means and light sensing means 7 which sense light which has been emitting from the light emitting means 2 and subsequently reflected by an object to be detected) and a position and the orientation of a virtual plane (Arnold, Paragraph [0113], [0277], virtual planes or surface can be defined in embodiments of the invention. Actions taking place in these surfaces or planes are interpreted differently in an embodiment. These planes or surface may also be considered zones that have different functionality. Using the intensity of the light detected by the sensors 7, the position in a plane parallel to the plane 5 as well as along the z-direction, size and shape of the object can be calculated) and, optionally, the position of a light source are specified in the same coordinate system (Arnold, Paragraph [0057], light received at the centre of one sensing volume (or indeed at any reference position within the sensing volume) comprises contributions not only from a light source illuminating the sensing volume in question but also from light sources illuminating the overlapping sensing volumes on either side thereof).
Arnold and Hayasaka are analogous since both of them are dealing with correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image. Arnold provided a way of image correction by using multiple factors in the coordinate system including the spatial position in the virtual plane. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple factors in the coordinate system for image correction taught by Arnold into modified invention of Hayasaka such that when preparing the image display, system will be able to use multiple factors to evenly adjust the intensity distribution in order to accurately to calculate and the image which will create best viewing experience for user.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US-20180075583-A1, hereinafter Hayasaka), in view of Yamaguchi et al. (US-20170221196-A1, hereinafter Yamaguchi) further in view of Arnold et al. (US-20180285673-A1, hereinafter Arnold) as applied to Claim 6 above respectively, further in view of Fukuda (US-20180041744-A1)

Regarding Claim 7, the combination of Hayasaka, Yamaguchi and Arnold teaches the shading correction invention in claim 6.
(Hayasaka, Paragraph [0121],  [0273], the luminance of a picked up image outputted when light of the light intensity is received by the camera unit. [0617], intensity distribution differs depending upon the image height of the image formation position, namely, upon the position on the plane of the virtual sensor. The calibration data acquisition section 32 acquires a distortion value and a shading coefficient of the optical lens of each of the camera units 21)
based on at least one of a plurality of setting parameters of an illumination apparatus including an illumination light source (Hayasaka, Paragraph [0625], setting a ray emitted from the point light source as an incident vector, a cross point between the incident vector and a refractive surface at the most image pickup object side of the emulation lens is calculated, and a vector when the incident vector as a ray incident from the cross point is refracted by and emitted from the refractive surface is calculated as an outgoing vector):
, the plurality of setting parameters including: [[ a first setting parameter of a zoom setting of the illumination apparatus ]] a second setting parameter of a focal distance of the illumination apparatus (Hayasaka, Paragraph [0599], “the rays that pass the emulation lens are condensed on the virtual sensor, the manner of condensing of rays differs depending upon the focus position (focal length) f of the emulation lens”). , [[ and a third setting parameter of a stop setting of the illumination apparatus ]]

a first setting parameter of a zoom setting of the illumination apparatus (Fukuda, Paragraph [0052], A second lens unit 103 moves integrally with the stop/shutter 102 back and forth in the optical axis direction, and has a zoom function for a magnification-varying operation in conjunction with the back-and-forth motion of the first lens unit 101),
a third setting parameter of a stop setting of the illumination apparatus (Fukuda, Paragraph [0052], A stop/shutter 102 (aperture stop) adjusts its opening diameter to control a light amount in capturing an image, and also functions as a shutter to control an exposure time in capturing a still image) .
Fukuda and Hayasaka are analogous since both of them are dealing with correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image by tracking the focal distance. Fukuda provided a way of image correction by adjusting the intensity distribution by using parameters of zooming factor and the stop signal setting parameter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate parameters used for intensity tracking for image correction taught by Fukuda into modified invention of Hayasaka such that when preparing the image display, in additional to use the focal distance, system will be able to use additional .

	
	Allowable Subject Matter
Claims 9, 10, 11, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020008697 A1	Matching the edges of multiple overlapping screen images
US 20110249039 A1	Image display devicae


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619